The record in this case presents but one error. This, however, will require a reversal of the judgment.
The appellee, Brooks, seeks to recover from appellants the amount of a promissory note, with a decree foreclosing the vendor's lien on property described in the petition as "a certain lot situated in the town of Wichita Falls, Texas, in the county of Wichita, fronting 50 feet on Seventh Street and 100 feet on Scott Avenue, on the nort side of Seventh Street, and being part of lots 8 and 9 in block 151, according to the map of said town."
In the decree foreclosing the lien the property is described as above set out. The sole evidence offered describing or identifying the property as that on which a vendor's lien is retained consisted in the recital in the note, that it "is in part payment of purchase money for lot 50 feet on Seventh Street by 100 feet on Scott Avenue, this day deeded to us by Brooks and Penn."
This evidence did not authorize a foreclosure of the lien on the property as described in the petition. Daugherty v. Eastburn,74 Tex. 68.
The judgment is reversed and the cause remanded.
Reversed and remanded. *Page 60